Citation Nr: 0004468	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for bilateral plantar 
fasciitis.

4.  Entitlement to an increased (compensable) evaluation for 
a right shoulder disability.

5.  Entitlement to an increased (compensable) evaluation for 
a mitral valve prolapse with chest pain disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from July 1974 
to July 1994, when he retired.  This case comes to the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, denied 
entitlement for right and left knee disorders and bilateral 
plantar fasciitis, as well as entitlement to compensable 
evaluations for cardiac and right shoulder disabilities.

In October 1999, a Travel Board hearing was held in 
Montgomery before Michael D. Lyon, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony is in the claims file.

The Board notes that the RO issued a rating decision, in 
April 1999, which increased the evaluation for the 
appellant's headache disability to 10 percent, but not more.  
Because the appellant has apparently neither initiated nor 
completed the procedural steps necessary for an appeal as to 
this issue, the Board has not included it in its 
consideration of the claims on appeal.

The Board also notes that the appellant has repeatedly 
referred to having arthritis of the left foot that was 
diagnosed in-service; the service medical records include a 
September 1987 x-ray report that states arthritic changes in 
the left foot about the first metatarsophalangeal joint were 
noted.  The matter is referred to the RO for appropriate 
action.

The issue of entitlement to a compensable evaluation for the 
mitral valve disability will be addressed in the REMAND 
section which follows the ORDER section in the decision 
below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal as to these issues has 
been obtained by the RO.

2.  The evidence does not establish that the appellant 
currently has any disability of either knee that is related 
to service.  The appellant has submitted no evidence showing 
any continuing or existing right knee or left knee pathology 
that is related to service, nor has he submitted any evidence 
showing a current diagnosis or treatment for any right knee 
or left knee disorder.

3.  The appellant also has not submitted medical evidence of 
any nexus between any alleged knee disorder and any disease 
or injury incurred during service.

4.  The evidence does not establish that the appellant 
currently has any plantar fasciitis of either foot that is 
related to service.  The appellant's isolated in-service 
instances of plantar fasciitis have not been shown to have 
been other than acute and transitory.  The appellant has 
submitted no evidence showing any continuing or existing left 
or right plantar fasciitis that is related to service, nor 
has he submitted any evidence showing a current diagnosis or 
treatment for any left or right plantar fasciitis.

5.  The appellant's right shoulder disability is currently 
manifested by subjective complaints of limited motion with 
pain on use and objective medical evidence of crepitus and an 
audible pop, as well as a slightly limited range of shoulder 
motion.

CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a right knee 
disorder or for a left knee disorder.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303 (1999).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for bilateral plantar 
fasciitis.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303 (1999).

3.  The criteria for an evaluation of 10 percent, but not 
more, for a right shoulder disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.102, Part 
4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003-5024, 5299-5200-5203 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a).  As defined 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter Court), a well-grounded claim 
is one which is plausible, meritorious on its own, or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claims is 
well-grounded, except where the evidentiary assertions is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  These considerations pave the way for the 
analysis below.


I.  Service Connection Claims.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A claim for service connection must be 
accompanied by evidence establishing that the veteran 
currently has the claimed disability.  See Chelte v. Brown, 
10 Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet .App. 
141 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (there can be no valid claim "in the absence of 
proof of a present disability"); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The appellant testified at his personal hearing, conducted at 
the RO in August 1997, that his knees stiffened up daily and 
that his feet swell.  See RO Hearing Transcript p. 3.  He 
also testified that he was given pain medication in-service 
for his knees and his feet and that he was given a device to 
put into his shoes to support his heels.  See RO Hearing 
Transcript p. 5.  The appellant further stated that he did 
not suffer any specific injury to his knees in-service and 
that he had not received any treatment for the knees or the 
feet since his discharge from service.  See RO Hearing 
Transcript pp. 6-7.

The appellant testified at his October 1999 Travel Board 
hearing that he began having problems with his knees in the 
1980s, that he was placed on profile due to his knees, and 
that he was diagnosed with plantar fasciitis in 1987.  See 
Travel Board Hearing Transcript pp. 4-7.  He also testified 
that he was not told of any arthritic changes in his knees 
while in-service and that he was given pain medication in-
service for knee and foot pain.  See Travel Board Hearing 
Transcript pp. 11-15.

Review of the service medical records reveals that there are 
no complaints concerning any right or left knee injury, nor 
is there any record of any diagnosed right or left knee 
pathology.  The appellant was treated, in 1987, and 1988, for 
bilateral plantar fasciitis.  However, no treatment for 
plantar fasciitis is of record after that.  The appellant 
underwent an annual examination in September 1991, and after 
he reported foot trouble, the examining physician noted that 
the appellant had been diagnosed with plantar fasciitis in 
1987, and that there was no trouble at present and no 
sequelae.  The appellant underwent a retirement examination 
in February 1994; he complained of swollen painful joints and 
foot trouble, namely foot swelling and knee stiffness.  On 
examination, the physician noted that the feet were nontender 
and without edema and that the knees demonstrated a full 
range of motion without any ligament laxity.

The appellant underwent a VA joint examination in September 
1997.  The examiner stated that there was no swelling of the 
knees and that no knee impairment was detected.  Radiographic 
examination revealed no skeletal abnormality in either knee.  
The examiner rendered a diagnosis of history of knee 
stiffness with no loss of function due to pain in either 
joint.

The appellant also underwent a VA foot examination in 
September 1997.  He complained of bilateral foot swelling.  
On physical examination, the appearance of both feet was 
noted to be excellent and their function was noted to be 
fine.  No deformity was observed and the appellant was noted 
to walk without a limp and without the use of any cane or 
appliance.  His gait was described as jaunty.  The examiner 
stated that there were no secondary skin or vascular changes; 
the appellant's feet were warm and dry with good pulses.  The 
examiner rendered a diagnosis of history of plantar 
fasciitis, inactive at the present time.

As previously noted, evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well-grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  In this case, the 
evidentiary assertions that he suffered from chronic knee 
pathology in-service and that he currently suffers from 
chronic plantar fasciitis are beyond the competence of the 
appellant.

Also as previously noted, where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of 38 U.S.C.A. § 5107(a).  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)); see also 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (laypersons are 
not competent to offer medical opinions and, therefore, those 
opinions cannot serve as the basis for a well-grounded 
claim); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  This means that competent medical evidence to the 
effect that the claim is possible or plausible is required.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant 
does not meet this burden by merely presenting his lay 
opinion because he is not a medical health professional and 
does not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The same is true of a 
claimant's representative.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant never received any in-service treatment for any 
diagnosed pathology of either knee.  The existence of a left 
knee disorder has not been shown; the existence of a right 
knee disorder has not been shown.  The appellant has not 
provided any medical evidence, except the statement of his 
opinions contained in his written statements, to establish 
that he currently suffer from any knee disorder that is 
related to service, and his statements are not competent 
evidence as to medical diagnosis or causation.  Moray v. 
Brown, 5 Vet. App. 463 (1993), Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

While the appellant did receive treatment for plantar 
fasciitis when he was in the Army, there is no medical 
evidence of record to establish that it was other than acute 
and transitory.  He has presented no evidence that any 
plantar fasciitis is now present, or that any residuals of 
plantar fasciitis are now present.  No current plantar 
fasciitis has been clinically demonstrated in the evidence of 
record.  Furthermore, the appellant has not indicated that 
there is any interference with his current activities or his 
mobility, just that he allegedly suffers from swelling and 
pain.

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his testimony and 
his written statements to establish that he suffers from any 
right or left disability or bilateral foot disability and his 
statements are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed).  The veteran has the burden 
to bring evidence to render plausible that an underlying 
disability, which can account for symptoms alleged, currently 
exists or that the symptoms themselves are medically 
verifiable and constitute disabilities for which he is 
claiming service connection in order to establish a well 
grounded claim.

There is no medical evidence in this case which indicates 
that the appellant incurred a knee injury or otherwise 
suffered from any diagnosed knee pathology in-service or that 
the appellant currently suffers from any plantar fasciitis or 
that there is a service relationship to either condition, and 
such would be required to make the claims plausible.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Furthermore, a 
claim for service connection must be accompanied by evidence 
establishing that the veteran currently has the claimed 
disability.  See Chelte v. Brown, 10 Vet. App. 268 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there can 
be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
this case, there is no medical evidence of record that 
demonstrates the existence of any right or left knee 
pathology or the current existence of any plantar fasciitis 
or residuals of plantar fasciitis.  There is no medical 
evidence of record that indicates that the stiffness and pain 
complained of by the appellant constitute clinical pathology 
or a disability, as opposed to merely subjective 
symptomatology.  Thus, the claims for service connection for 
right and left knee disorders and bilateral plantar fasciitis 
must be denied as not well-grounded.  

Where there is no medical evidence demonstrating that the 
claimed disorder currently exists, the claim is not well-
grounded.  See Montgomery v. Brown, 4 Vet. App. 343 (1993).  
Because the appellant's claims are not well-grounded, the VA 
is under no duty to assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its March 1995 rating decision and in its 
February 1998 Supplemental Statement of the Case (SSOC) in 
which the appellant was informed that his service medical 
records were negative for any clinical evidence of any 
permanent bilateral knee or foot pathology.  Thus, the Board 
concludes that the notice required in Robinette has been 
satisfied.  Moreover, there is no indication that there are 
any available records which would make the claims well-
grounded.

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any bilateral knee or 
foot disability, and since he has failed to present competent 
medical evidence that his claims of bilateral knee and foot 
disorders are plausible, that is, he has failed to present 
medical evidence that links the alleged bilateral knee and 
foot disorders to service, the claims for service connection 
for a right knee disorder, a left knee disorder and bilateral 
plantar fasciitis must be denied as not well-grounded.  Dean 
v. Brown, 8 Vet. App. 449 (1995).

II.  Increased Evaluation Claim.

The appellant's right shoulder claim is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The evidence on file 
includes service medical records, reports of VA examinations 
and transcripts of the appellant's personal and Travel Board 
hearings.  All relevant facts have been properly developed 
and no further assistance is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
38 C.F.R. § 4.31 provides that in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  

The appellant testified at his August 1997 personal hearing 
at the RO that he was right-handed and that he suffered from 
pain in the right shoulder anytime he raised his right arm.  
He further stated that that pain restricted his activities 
and that he had difficulty participating in any activity that 
required fast movements or strenuous lifting.  See RO Hearing 
Transcript pp. 1-3.  The appellant subsequently testified at 
his October 1999 Travel Board hearing that the motion in his 
right shoulder was very limited; that there was an audible 
pop anytime he raised his arm; that he was unable to reach or 
do work above his head; that his shoulder bothered him after 
use; and that it was the calcification in the joint that 
caused the pain and limitation of motion.  See Travel Board 
Hearing Transcript pp. 3 and 9-11.

The appellant underwent a VA joint examination in September 
1997.  He complained of his right shoulder bothering him 
intermittently.  On physical examination, no swelling or 
deformities were noted.  Crepitus of the right shoulder was 
noted and the examiner described hearing an audible pop .  
Radiographic examination revealed no skeletal abnormality and 
the joint space was preserved.  The examiner diagnosed a 
history of calcinosis of the right shoulder and stated that 
the appellant demonstrated a slight restriction of motion of 
the right shoulder.    

There is no specific diagnostic code for calcinosis.  VA 
regulations provide that when an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

Traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5010.

The movement of the shoulder and arm joint is covered in the 
regulations by Diagnostic Codes 5200 to 5203.  In addition, 
bursitis, synovitis and periostitis, are to be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. Part 4, Diagnostic Codes 5003-5019, 5020, 5022.  
Where there is x-ray evidence of arthritis, and limitation of 
motion but not to a compensable degree, a 10 percent rating 
can be assigned for such major joints.  Id.  

Under the applicable provisions, a 30 percent for the major 
extremity is warranted for favorable ankylosis of the 
scapulohumeral articulation.  Ankylosis is considered to be 
favorable when abduction is possible to 60 degrees and the 
individual can reach his or her mouth and head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  A 20 percent evaluation may 
be warranted for limitation of motion of the major or the 
minor arm when motion is possible to the shoulder level or to 
midway between the side and shoulder level.  Diagnostic Code 
5201.  Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  See also 
Lineberger v. Brown, 5 Vet. App. 367 (1993) (pursuant to 
38 C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).

In addition, a 20 percent evaluation may be warranted for 
malunion of the humerus of the major or minor upper extremity 
with either moderate or marked deformity.  A 20 percent 
evaluation is also warranted for infrequent episodes of 
dislocation of the scapulohumeral joint of the major or the 
minor upper extremity with guarding of movement only at the 
shoulder level.  Diagnostic Code 5202.

Finally, malunion of the clavicle or scapula, or nonunion 
without loose movement, warrants a 10 percent evaluation for 
the major or the minor extremity.  A 20 percent evaluation 
requires nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  Diagnostic Code 5203.

The appellant has a medically demonstrated slight impairment 
of the right shoulder range of motion.  The Board has also 
acknowledged the appellant's complaints of pain on use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Taking into 
consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, and giving the appellant the benefit of the doubt, such 
slight limitation of the right shoulder motion coupled with 
the clinical finding of crepitus with an audible pop and his 
complaints of pain with resultant limitation of use, the 
Board finds that the appellant's symptomatology more closely 
approximates impairment of function of the contiguous joint.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203.  

It is the conclusion of the Board, after reviewing the most 
recent medical records associated with the claims file, that 
a schedular rating in excess of 10 percent is not warranted.  
The appellant has complaints of pain on use and limitation of 
motion, and the most recent VA examination report, while 
demonstrating the presence of crepitus and an audible pop, 
does not demonstrate sufficient evidence of limitation of 
motion of the right shoulder to warrant an increased 
evaluation.  Only slight impairment was noted on examination.  
Therefore, the appellant's complaints of pain and functional 
impairment, when taken together with the crepitus and slight 
limitation of motion without other clinical findings, more 
nearly approximate a 10 percent evaluation under Diagnostic 
Code 5299-5203, but not more.

The Board finds, based on the evidence of record, that the 
objective findings of the appellant's right shoulder 
disability do warrant a 10 percent evaluation, but not more, 
under Diagnostic Codes 5200, 5201, 5202 or 5203.  
Specifically, there is no evidence that the appellant suffers 
from ankylosis of the scapulohumeral articulation; therefore, 
Diagnostic Code 5200 is not for application.  Further, 
limitation of motion of the arm at the shoulder level is 
slightly limited; this is not severe enough to meet the 
standard of Diagnostic Code 5201.  In addition, the September 
1997 radiology report showed no bony abnormalities of the 
right shoulder.  Therefore, the Board can find no basis under 
the applicable Diagnostic Codes to grant an evaluation in 
excess of 10 percent based on bony impairment of the humerus, 
clavicle or scapula.


ORDER

Well-grounded claims for entitlement to service connection 
for a right knee disorder, a left knee disorder and bilateral 
plantar fasciitis not having been submitted, those claims are 
denied.

Entitlement to an evaluation of 10 percent, but not more, for 
a right shoulder disability is granted, subject to the law 
and regulations governing the award of monetary benefits.



REMAND

The appellant's assertions, as to the mitral valve prolapse 
increased (compensable) rating issue, constitute a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a), 
requiring the VA to fulfill the statutory duty to assist the 
veteran in developing all facts relevant to the claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant has come before the VA claiming that his service-
connected mitral valve condition is underrated.  During the 
course of the appellant's appeal to the Board, the disability 
criteria under which his heart disability was rated was 
changed.  Pursuant to the holding in Karnas v. Derwinski, 1 
Vet. App. 308 (1991), the appellant is entitled to have his 
claim considered under these new criteria, and have the 
rating criteria most favorable to his claim applied.  In 
reviewing the claim, the Board notes that the RO has 
attempted to do this.

However, under the new diagnostic criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 7016 and 7000, a veteran's disability 
will be measured and rated in relation to METs.  A MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, as it is in this 
situation, and a laboratory determination of METs by exercise 
testing cannot be accomplished for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

In reviewing the various cardiology examination reports that 
appear in the appellant's claim file, a measurement of METs 
does not appear to have been accomplished.  The Board must 
have these measurements before it can issue a decision on the 
merits of the claim.  Thus, the claim is remanded to the RO 
for the purpose of obtaining a new examination and the MET 
scores calculated.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for a 
comprehensive VA cardiovascular 
examination to determine the current 
severity of the appellant's service-
connected mitral valve prolapse, and to 
obtain information which will provide for 
its evaluation under the new rating 
criteria for cardiovascular disorders.  
All indicated testing in this regard 
should be accomplished and all findings 
should be type-written and reported in 
detail.

The examining physician should be 
provided with a copy of the new rating 
criteria for the cardiovascular system, 
including Diagnostic Code 7000 and 7016, 
effective on January 12, 1998, as well as 
a copy of the criteria in effect prior to 
that date.

The complete claims file, including a 
copy of this remand order, should be 
reviewed by the examiner.  Following 
examination of the appellant and review 
of the claims file, the physician should 
comment as to the following:

(a)  Whether the appellant suffers 
from fatigue, dizziness, syncope, 
weakness or shortness of breath as a 
result of his service-connected heart 
disease;

(b)  Whether there is evidence of a 
definitely enlarged heart, diastolic 
murmur or arrhythmias;

(c)  Whether the appellant is 
currently having angina, and, if so, the 
severity thereof;

(d)  Whether his heart disease is 
such that more than light manual labor is 
precluded; and

(e)  Whether his heart disease is 
such that more than sedentary employment 
is precluded.

The examiner also must indicate the level 
of metabolic equivalent (MET) that the 
appellant is capable of, and comment on 
whether there is associated left 
ventricular dysfunction, dyspnea, 
fatigue, angina, dizziness or syncope.  A 
complete rationale for any opinion 
expressed must be provided.

2.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  Following completion of the requested 
development, the RO should proceed with 
any additional appropriate development 
and then the RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating with application of all 
applicable laws and regulations, to 
include consideration of both old and new 
rating criteria for cardiovascular 
disorders.  The RO should also give 
specific consideration as to whether the 
matter should be referred for the 
assignment of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal. No action by the appellant is 
required until he receives further notice.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



